United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1532
                         ___________________________

                             Gauriben Jaydevbhai Patel

                              lllllllllllllllllllllPetitioner

                                            v.

         Jefferson B. Sessions, III, Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: January 10, 2018
                              Filed: January 22, 2018
                                   [Unpublished]
                                  ____________

Before LOKEN, BEAM, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Gauriben Jaydevbhai Patel, a citizen of India, petitions for review of an order
of the Board of Immigration Appeals (BIA) dismissing her appeal from the decision
of an immigration judge (IJ) that denied her asylum and withholding of removal.1
Patel sought immigration relief based on membership in the Patidar caste. While the
IJ and BIA found Patel credible, each held that she failed to establish that the alleged
harm she experienced rose to the level of persecution required to obtain relief, and
she failed to demonstrate a well-founded fear of persecution in India.

       After careful consideration, we conclude that substantial evidence supports the
BIA's finding that Patel failed to show past persecution in India, or a well-founded
fear of future persecution there, due to her membership in the Patidar caste. 8 U.S.C.
§ 1158(b)(1); Wondmneh v. Ashcroft, 361 F.3d 1096, 1097-98 (8th Cir. 2004)
(standard of review). The unfortunate incidents described by Patel, that resulted in
(among other things) a minor injury and unfulfilled threats of violence, and the fact
that her family (including her sisters) remain unharmed in India are key
considerations in this conclusion. See Tawm v. Ashcroft, 363 F.3d 740, 742-43 (8th
Cir. 2004) (no past persecution where applicant twice was detained and beaten and
sought medical treatment, and fear of future persecution was not well-founded or
reasonable, in part, because alien's family continued to live in Lebanon without
incident). Patel fails to present facts "'so compelling that no reasonable factfinder
could fail to find the requisite fear of persecution.'" Melecio-Saquil v. Ashcroft, 337
F.3d 983, 986 (8th Cir. 2003) (quoting INS v. Elias–Zacarias, 502 U.S. 478, 483-84
(1992)). And, having failed to establish her eligibility for asylum, Patel necessarily
cannot satisfy the more rigorous standard for withholding of removal. Wondmneh,
361 F.3d at 1099 ("The standard for withholding removal, a clear probability of
persecution, is more burdensome than a request for asylum.").

      Accordingly, the petition for review is denied. See 8th Cir. R. 47B.
                      ______________________________


      1
       The IJ's denial of relief under the Convention Against Torture is not before
this court because the BIA held the issue was not adequately raised on appeal and
thus did not rule on the matter. See Doe v. Holder, 651 F.3d 824, 830 (8th Cir. 2011)
(holding that we generally may not consider issues not raised before the BIA).

                                          -2-